DETAILED ACTION
This Office action is in response to an after-final amendment submitted on September 17, 2021.
Claims 1-16 and 21-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed September 17, 2021, with respect to prior art rejection of claims 17-20 have been fully considered and are persuasive.  The prior art rejection of claims 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for wireless communication, the method comprising: 

measuring, using a timer, an interval between successive transmissions of the control packets transmitted by the first transceiver, the control packets transmitted during a first duration; 
determining, by processing circuitry, a first parameter indicating a duration of the measured interval between the successive transmissions of the control packets over the first duration; 
determining, based on the first parameter, a size limit for any future packets to be received by a second transceiver during a second duration after the first duration which does not overlap with the first duration, the second transceiver receiving the packets via a second wireless communication channel using a second radio access technology; and 
transmitting, by the second transceiver, information indicating the size limit for any future packets to be received over the second wireless channel during the second duration wherein sizes of the packets to be received by the second transceiver are controlled by a remote transceiver using the second radio access technology to vary from less than the size limit maximally to the size limit based on the information such that the packets received by the second transceiver are sized to fit in a variable time period between separate transmissions of subsequent control packets transmitted by the first transceiver, the subsequent control packets transmitted and the packets received during the second duration; and the first transceiver and the second transceiver further arranged to transmit simultaneously over respective communication channels and receive simultaneously over respective communication channels during the second duration.
Uchiyama et al. (US 2015/0350926 A1, “Uchiyama”) discloses a UE using one of its transceivers to communicate via LTE or LTE-A (a first RAT, see FIG. 19 and ¶ 147) and another one of its transceivers to communicate via WLAN (a second RAT, see FIG. 19 and ¶ 148). 
However, the prior arts of record do not disclose, alone or in combination, determining, based on the first parameter, a size limit for any future packets to be received by a second transceiver during a second duration after the first duration which does not overlap with the first duration, the second transceiver receiving the packets via a second wireless communication channel using a second radio access technology; and transmitting, by the second transceiver, information indicating the size limit for any future packets to be received over the second wireless channel during the second duration wherein sizes of the packets to be received by the second transceiver are controlled by a remote transceiver using the second radio access technology to vary from less than the size limit maximally to the size limit based on the information such that the packets received by the second transceiver are sized to fit in a variable time period between separate transmissions of subsequent control packets transmitted by the first transceiver, the subsequent control packets transmitted and the packets received during the second duration; and the first transceiver and the second transceiver further arranged to transmit simultaneously over respective communication channels and receive simultaneously over respective communication channels during the second duration.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8, 21, 23, and 25 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 9-16, 22, and 24, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474